Title: From George Washington to Major Henry Lee, Jr., 25 October 1779
From: Washington, George
To: Lee, Henry Jr.


        
          Dear Sir
          Head Quarters West Point 25th October 1779
        
        I have your favr of the 21st: No occurrence has happened since I wrote to you last, except the evacuation of Stoney and Verplanks Points, which took place on the 22d. I have not heard from Rhode Island since the 15th when Genl Gates wrote me that the enemy were seemingly making every preparation for evacuating that place also—Should Count D’Estaing reach the Hook without touching at the Delaware, you will be pleased to communicate the foregoing with the other intelligences in your possession—Be kind enough to forward the inclosed to Genl Du portail and Colo. Hamilton at Egg Harbour. I am with great Regard Dear Sir Your most obt Sert.
      